208 Md. 677 (1956)
119 A.2d 438
BERGEN
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 16, October Term, 1955.]
Court of Appeals of Maryland.
Decided January 6, 1956.
Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
COLLINS, J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus by Judge John B. Gontrum of Baltimore County. Petitioner was convicted on one charge of rogue and vagabond and on three charges of burglary, by a jury.
Petitioner contends that the jury was misled by the introduction of certain photographs by the State. This Court has held that alleged error in admitting evidence is reviewable on appeal but not on habeas corpus. Tyson v. Warden, 198 Md. 684, 84 A.2d 59; Stokes v. Warden, 205 Md. 629, 106 A.2d 78; Johns v. Warden, 205 Md. 644, 108 A.2d 906.
Petitioner also contends that the State's Attorney and his attorney entered into agreements which jeopardized his rights. He does not allege that he complained of the *679 services of his attorney at the time of trial, nor does the record show that he made such a complaint at that time. Goodman v. Warden, 190 Md. 746, 60 A.2d 527; Edmondson v. Wright, 193 Md. 710, 66 A.2d 386; Obenstine v. Warden, 198 Md. 648, 80 A.2d 610; Stokes v. Warden, supra. This cannot be reviewed on habeas corpus in the absence of such complaints.
Petitioner further contends that he was refused the right to question the State's witnesses. This goes to the regularity of the proceedings and not to the jurisdiction of the court. It cannot be raised on habeas corpus. Hickman v. Warden, 203 Md. 668, 99 A.2d 730; Wagner v. Warden, 205 Md. 648, 109 A.2d 118; Tyler v. Warden, 206 Md. 635, 109 A.2d 919.
Petitioner finally contends that witnesses testified falsely against him, and that the State's witnesses did not testify that their homes were broken into. Habeas corpus cannot be used for the purpose of an appeal to review the weight of the evidence, or the question of the guilt or innocence of a petitioner. Strahl v. Warden, 202 Md. 655, 97 A.2d 134; Friedel v. Warden, 205 Md. 657, 109 A.2d 50.
Application denied, with costs.